DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment received on 06/28/2022. 
Claims 1, 8, 9 have been amended.
Claims 17 have been added.
The Terminal Disclaimer has been filed and approved
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of determining  and measuring fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of determining  and measuring is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. A person can determining an operational mode of a battery; measuring a battery state using electrochemical equations based on an activation overvoltage in response to the determining indicating that battery operating in a low rate mode; and measuring the battery state using modified electrochemical equations based on a concentration overvoltage and the activation overvoltage in response to the determining indicating that battery operating in a high rate mode in her mind, or using tool, a pen, and paper. As such, the recited acts of determining, measuring here reasonably can be characterized as involving mental processes, including evaluation. The 2019 Guidance expressly recognizes mental processes as constituting an abstract idea. 2019 Guidance, 84 Fed. Reg. at 52. Accordingly, the limitations recite a judicial exception to patent-eligible subject matter under step 2A, prong 1, of the 2019 Guidance.

Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed previously with respect to Step 2A Prong Two, in additional to the determining  and measuring limitations that are the abstract idea, claim 1 recites: (1)”determining an operational mode of a battery”; (2)”measuring a battery state using electrochemical equations based on an activation overvoltage in response to the determining indicating that battery operating in a low rate mode”; and (3)”measuring the battery state using modified electrochemical equations based on a concentration overvoltage and the activation overvoltage in response to the determining indicating that battery operating in a high rate mode”. These additional limitations, however, do not integrate the judicial exception into a practical application.
The steps of ”determining an operational mode of a battery”; ”measuring a battery state using electrochemical equations based on an activation overvoltage in response to the determining indicating that battery operating in a low rate mode”; and ”measuring the battery state using modified electrochemical equations based on a concentration overvoltage and the activation overvoltage in response to the determining indicating that battery operating in a high rate mode” as recited in claim 1, are general in nature and lack a particular implementation that would impose a meaningful limit on the judicial exception.
The claims may not preempt all ways of ”determining an operational mode of a battery”; ”measuring a battery state using electrochemical equations based on an activation overvoltage in response to the determining indicating that battery operating in a low rate mode”; and ”measuring the battery state using modified electrochemical equations based on a concentration overvoltage and the activation overvoltage in response to the determining indicating that battery operating in a high rate mode” as recited in claim 1, for example, fails to persuade us that claim 1 integrates the judicial exception into a practical application. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[T]he absence of complete preemption does not demonstrate patent eligibility.”); see also BSG Tech. LLCv. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (explaining that a claim does not become eligible merely because “it recites limitations that render it narrower than the abstract idea”).
Claim 1 does not integrate the judicial exception into a practical application. Accordingly, claim 1 is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
Because claim 1 is directed to an abstract idea, the additional elements of those claims, individually and in combination, to determine whether the claims provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). See 2019 Guidance, 84 Fed. Reg. at 56. In doing so, we consider whether the additional elements, individually and in an ordered combination, are well-understood, routine, and conventional. Id.; see also Alice, 573 U.S. 208 at 217. The claims do not contain any additional elements, individual or in combination, that amount to significantly more than the abstract idea. 
As we explain above, the limitation “an activation overvoltage in response to the determining indicating that battery operating in a low rate mode” represents extra-solution activity because it is a mere nominal or tangential addition to the claim, i.e., a generic presentation of the collected and analyzed data. See Elec. Power Grp., 830 F.3d at 1354; see also SAP America, Inc. v. InvestPic, LLC, 890 F.3d at 1021 (“[Mjerely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”)
Finally, when viewed in an ordered combination, the additional elements in claim 1 do no more than automate the mental processes used in surveying techniques. The additional elements, individually and in combination, therefore, fail to provide an inventive concept such that the claims recite “significantly more” than an abstract idea.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Step 2B = No, the claim does not provide an inventive concept (significantly more than the abstract idea). The claim is ineligible.
Claim 8 is similar to claim 1 but include addition steps of “measuring a temperature of the battery; and determining that the battery is operating in the high rate mode in response to the temperature being less than a third preset reference value”. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements, individually and in combination, therefore, fail to provide an inventive concept such that the claims recite “significantly more” than an abstract idea. The claim is ineligible.
Claim 9 is similar to claim 1 but recites an apparatus, rather than a method and the apparatus include a battery and a controller configured. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).
On the record before us, we are not persuaded that the hardware processors of claim 9 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-understood, routine, and conventional so as to impart subject matter eligibility to claim 9. 
Dependent claims 2-7 and 10-17 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2011/0288797 A1) in view of Badam et al. (US 10,061,366).
Regrading claim 1 and 9, Schmidt  discloses an apparatus and method for measuring a battery state, the apparatus comprising: a battery; and measure a battery state using electrochemical equations based on an activation overvoltage and measure the battery state based on the activation overvoltage (Fig.2, para. [0058], [0062]: the charge state or SOC being back-calculated on the basis of measured variables, which are measured on the intercalation cell, with the aid of an electrochemical simulation model) and measure the battery state based on a concentration overvoltage (para. [0008]: The battery state is calculated on the basis of a model calculation, in which a measured battery voltage and a calculated battery voltage are aligned via feedback. The dynamic response of the acid density equalization between the plate pores and the free acid volume of the vehicle starter battery, which is implemented as a classic lead storage battery, is simulated in the model calculation using a concentration overvoltage UK over a capacitance CK.. This feature is seen to be an inherent teaching measuring the battery state based on a concentration overvoltage).
Schmidt fails to disclose a controller configured to determine an operational mode of the battery, measure the battery state using modified electrochemical equations in response to the battery operating in a low rate mode and  in response to the battery operating in a high rate mode.
Badam et al. teach a controller configured to determine an operational mode of the battery (Col.13, lines 57-64: The battery controller 204 and switching hardware 206 may be configured to support multiple different modes of operation for energy storage devices 202. In one mode, the switching hardware 206 is controlled to select one energy storage device at a time from which current is drawn to support the load, Col.14, lines 13-25: In yet another mode, the switching hardware 206 is controlled to cycle rapidly between or connect to two or more different energy storage devices to draw a specified amount of current at substantially the same time (e.g., simultaneously) from two or more energy storage devices being used to support the load. In this mode, the amount of current supplied by each energy storage device is designated as opposed to setting percentages or weight factors);  measure the battery state using modified electrochemical equations (Fig.3, Col.14, lines 26-52: switching battery model: controller 204, which includes switching hardware 206 and control logic 208, the switching hardware 206 include switch 312. The load current I may be supplied using one or a combination of the battery cells 310(1)-310(4). To do so, the switch 312 may be controlled via the control logic 208 to service the load in accordance with a determined power ratio as described previously. The switch 312 is also used to implement the various different switching modes described above and below. For instance, the switch 312 may be positioned to select one of the battery cells 310(1)-310(4) and service the load via the selected cell. The switch 312 may also be cycled rapidly to different positions associated with different cells to effectively draw a portion of the overall current I at the same time from each battery. In this approach, the overall current I is supplied by summing the currents I1, I2, I3, and I4 supplied from each cell. (e.g., I=I1+I2+I3+I4).), in response to the battery operating in a low rate mode and in response to the battery operating in a high rate mode (Fig.3, battery model 302, Col.13, lines 57-62: The battery controller 204 and switching hardware 206 may be configured to support multiple different modes of operation for energy storage devices 202; Col.12, lines 4-33: selection system 126 for select a mode for charging the energy storage devices based on the amount of energy a user is predicted to use in various epochs over the course of a given time period by the schedule-based energy estimation module 210. For example, assume that an energy storage device is efficient at handling high power workloads and also supports two charging modes, one of which is a low -rate mode that charges the energy storage device at a lower rate that is less damaging to the lifespan of the energy storage device, and the other of which is a high -rate mode that charges the energy storage device at a higher rate that is more damaging to the lifespan of the energy storage device; Col.13, lines 48-56: Additionally, the switching circuit includes control logic 208 or comparable functionality to designate and control which of the energy storage devices are used to service the load, the mode of operation of the energy storage devices, and the amount of power that is drawn from each energy storage device. The control logic 208 controls the amount of power that is drawn from each energy storage device in accordance with the power ratio determined by the schedule-based energy storage device selection system 126).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Badam et al. with the teaching of Schmidt et al. in order to provide effective system and method for determining the charge state of a rechargeable battery.
Regrading claims 4 and 12, Schmidt  discloses wherein the modified electrochemical equations comprise, modified Butler-Volmer's equation (para. [0045]) based on the concentration overvoltage (para. [0008]).
Claims 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2011/0288797 A1) in view of Badam et al. (US 10,061,366) as applied to claims 1 and 9  above, and further in view Howey et al. (US 2018/0198300 A1).
Regarding claims 2-3 and 10-11, The combination of Schmidt and Badam et al. fail to disclose measuring the battery state using modified electrochemical equations comprises calculating internal potential information of the battery using the charge conservation law and calculating internal concentration information concentration using the mass conservation law.
Howey et al. teach measuring the battery state using modified electrochemical equations comprises calculating internal potential information of the battery using the charge conservation law and calculating internal concentration information concentration using the mass conservation law (see para. [0048],  [0050]: equations that mathematically, chemically and physically describe an electrochemical reaction, for example, a diffusion or conduction in the battery, based on an electric charge conservation law, a mass conservation law, or an energy conservation law).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Howey et al. with the teaching of Schmidt et al.  in view of Badam et al. in order to provide effective system and method for estimating and controlling battery state.
Allowable Subject Matter
Claims 5-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, none of the prior art of record teaches or suggests wherein the determining comprises: calculating a current rate (C-rate) based on a current value output from the battery; and determining the operational mode based on the C-rate. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 8, none of the prior art of record teaches or suggests wherein the determining further comprises measuring a temperature of the battery; and determining that the battery is operating in the high rate mode in response to the temperature being less than a third preset reference value. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 13, none of the prior art of record teaches or suggests a first sensor configured to measure a current value output from the battery, wherein the controller is configured to calculate a current rate (C-rate) based on the current value, and to determine the operational mode based on the C-rate. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.


Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
-Applicant argues that the prior arts do not teach “determining an operational mode of a battery” (see applicant’s remark, page 24), “using electrochemical equations based on an activation overvoltage in response to the battery operating in a low rate mode” and “using modified electrochemical equations based on a concentration overvoltage and the activation overvoltage in response to the battery operating in a high rate mode” (see applicant’s remark, page 23, last paragraph).
Examiner position is that Badam et al. teach a controller configured to determine an operational mode of the battery (Col.13, lines 57-64: The battery controller 204 and switching hardware 206 may be configured to support multiple different modes of operation for energy storage devices 202. In one mode, the switching hardware 206 is controlled to select one energy storage device at a time from which current is drawn to support the load, Col.14, lines 13-25: In yet another mode, the switching hardware 206 is controlled to cycle rapidly between or connect to two or more different energy storage devices to draw a specified amount of current at substantially the same time (e.g., simultaneously) from two or more energy storage devices being used to support the load. In this mode, the amount of current supplied by each energy storage device is designated as opposed to setting percentages or weight factors);  measure the battery state using modified electrochemical equations (Fig.3, Col.14, lines 26-52: switching battery model: controller 204, which includes switching hardware 206 and control logic 208, the switching hardware 206 include switch 312. The load current I may be supplied using one or a combination of the battery cells 310(1)-310(4). To do so, the switch 312 may be controlled via the control logic 208 to service the load in accordance with a determined power ratio as described previously. The switch 312 is also used to implement the various different switching modes described above and below. For instance, the switch 312 may be positioned to select one of the battery cells 310(1)-310(4) and service the load via the selected cell. The switch 312 may also be cycled rapidly to different positions associated with different cells to effectively draw a portion of the overall current I at the same time from each battery. In this approach, the overall current I is supplied by summing the currents I1, I2, I3, and I4 supplied from each cell. (e.g., I=I1+I2+I3+I4).), in response to the battery operating in a low rate mode and in response to the battery operating in a high rate mode (Fig.3, battery model 302, Col.13, lines 57-62: The battery controller 204 and switching hardware 206 may be configured to support multiple different modes of operation for energy storage devices 202; Col.12, lines 4-33: selection system 126 for select a mode for charging the energy storage devices based on the amount of energy a user is predicted to use in various epochs over the course of a given time period by the schedule-based energy estimation module 210. For example, assume that an energy storage device is efficient at handling high power workloads and also supports two charging modes, one of which is a low -rate mode that charges the energy storage device at a lower rate that is less damaging to the lifespan of the energy storage device, and the other of which is a high -rate mode that charges the energy storage device at a higher rate that is more damaging to the lifespan of the energy storage device; Col.13, lines 48-56: Additionally, the switching circuit includes control logic 208 or comparable functionality to designate and control which of the energy storage devices are used to service the load, the mode of operation of the energy storage devices, and the amount of power that is drawn from each energy storage device. The control logic 208 controls the amount of power that is drawn from each energy storage device in accordance with the power ratio determined by the schedule-based energy storage device selection system 126). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Badam et al. with the teaching of Schmidt et al. in order to provide effective system and method for determining the charge state of a rechargeable battery.
-Applicant argued regarding the rejections under 35 USC 101 that claims 1 and 9 do not fall into any of the listed categories of abstract idea; that the claims are directed to improvement of battery state measurement apparatus by enhancing the accuracy of the determination of the battery state. (Remarks p. 10-11).
Applicant's arguments have been fully considered, but are not persuasive. First, the Court has also recognized that an algorithm or mathematical formula is an abstract idea (See Alice Corp, citing Gottschalk v. Benson, 409 U. S. 63, 67 and Parker v. Flook, 437 U. S. 584, 594-595). Here, the steps of determining  and measuring the repeatability quality for analysis are considered an abstract idea of an algorithm or mathematical relations. Note that using the repeatability quality for analysis is recited at a high level of generality such that the analysis could be simply a mental process or mathematical analysis. Second, the prior Office action had reasonably identified the abstract idea of " measuring a battery state using electrochemical equations based on an activation overvoltage in response to the determining indicating that battery operating in a low rate mode; and measuring the battery state using modified electrochemical equations based on a concentration overvoltage and the activation overvoltage in response to the determining indicating that battery operating in a high rate mode" which is no more than (iii) an idea of itself, or (iv) a mathematical relationship or formula. Reviewing (the original) claim 1 and the specification, one of ordinary skill in the art would understand that the steps of determining and measuring involving a mathematical relationship or formula, which is the abstract idea. 
-Applicant argued that the technological improvement in the claimed invention measures a battery state of the battery using an electrochemical equations in response to the battery determined to be operating in a low rate mode, and measures the battery state using a modified electrochemical model based on a characteristic of the battery, in response to the battery determined to be operating in a high rate mode, thus enhancing or improving the accuracy of the determination of the battery state using a charge conservation law and a mass conservation law. As the claim features of claims 1-16 offer improvements to another technology/technical field, offer improvements to the functioning of the computer itself, or apply the judicial exception with, or by use of, a particular machine, applicants submit that they are thus significantly more than a mere abstract idea (Remarks p. 16-17).
Applicant's arguments have been fully considered, but are not persuasive. 
First, the example of "Improvements to another technology or technical field" given in the 2014 Interim Guidance is about a specific rubber molding process that changes the rubber curing operation based on the result of a mathematical formula. Here, Applicant's claimed improvements appear to be improvements of the abstract idea itself (algorithm of analysis). The claimed invention does not, for example, use the result from the abstract idea in a process or operation to solve a technology problem in a conventional industry as discussed in Alice Corp. (citing Diamond v. Diehr, 450 U. S. 175), for example, making something that is better in some way is just like Diehr, where they made rubber better. Viewed as a whole, the claims do not amount to significantly more than the abstract idea. Second, the prior Office action had reasonably indicated that the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862